Per Curiam.
This is an appeal by a mother from a decision of the District Court of St. Louis County in a divorce proceeding awarding the father custody of their son, William E. Trenberth, Jr., then 3 years old.
On the basis of an investigation conducted by the Welfare Department and the testimony of the parties and other witnesses, the trial court concluded that the father was a fit and proper person to have custody, subject to limited supervision by the Welfare Department and visitation rights of the mother. We have examined the record and hold that the court’s conclusions are fully supported by the evidence.
Affirmed.